DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to remarks filed on 08/04/2022 and an Examiner initiated interview on 08/26/2022. A complete response to the applicants remarks and an Examiner’s Amendment with a Notice of Allowability follows here below. 
Response to Arguments
Applicant’s arguments, see page 9, filed 08/04/2022, with respect to claim rejections under 35 U.S.C. 101 have been fully considered and in view of the Examiner’s Amendment, the rejections have been expressly withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven D. Lawrenz - Registration No. 37,376 on 08/26/2022.
The application has been amended as follows: The following is an examiner’s statement of reasons for allowance: IN THE CLAIMS			Please replace claim 17 as follows:
Claim 17. (Examiner’s Amendment) The method of claim 14, further comprising expanding the body of annotated ultrasound image training observations after their annotation by duplicating the annotated ultrasound image training observations and modifying the duplicate ultrasound images in one or more ways that should not .
Allowable Subject Matter
Claims 1-25 are allowed.
Prior art reference White (US 20190343490 A1) discloses “ultrasound imaging system, comprising: a transducer configured to supply ultrasound signals to a subject and to receive ultrasound echo signals from the subject; a processor configured to produce ultrasound image data from received ultrasound echo signals and to supply the ultrasound image data to a trained neural network that is configured to identify the location of one or more physical features in the image data, wherein the processor is further configured to compute one or more physiological parameters from the identified location of the one or more physical features; and a display configured to display one or more of the computed physiological parameters.”
Similarly, Padwal (US 20210312652 A1) discloses “a system includes a controller unit that includes a user interface and is in communication with an ultrasound probe for capturing ultrasound images. The controller unit may be configured to obtain an ultrasound image of the patient's lower abdominal area, identify an anatomical landmark in the obtained ultrasound image, and aim the ultrasound probe to transabdominally image the patient's prostate using the identified anatomical landmark as a reference point. Aiming the ultrasound probe may include redirecting the energy of the ultrasound probe in the direction of the patient's prostate. The controller unit may determine an aiming zone or area for the ultrasound probe using the identified anatomical landmark, which may include an identified back wall of the bladder, side wall of the bladder (and/or any other wall of the bladder), the pubic bone, a wall of the rectum, the prostate itself, and/or any other type of identified anatomical landmark in the obtained ultrasound image. Identifying the anatomical landmark may include performing a segmentation process on the obtained ultrasound image using a machine learning model trained to identify one or more different types of anatomical landmarks. In some implementations, aiming the ultrasound probe may include obtaining information from at least one of a position sensor or a pressure sensor located in the ultrasound probe.”
The following is an examiner’s statement of reasons for allowance: The prior art either singly or in combination does not teach, disclose or suggest at least the following claim limitation(s):
“… store one or more first neural networks trained to identify physiological structures in ultrasound images, store one or more second neural networks trained to classify an ultrasound image as having been captured in a particular view, and store, for each of a set of ultrasound views, a list of permitted anatomical structures to identify in the ultrasound view;
a processor configured to:
apply to the received ultrasound image the one or more trained first neural networks to identify a set of physiological structures in the received ultrasound image,
apply to the received ultrasound image the one or more trained second neural networks to classify the received ultrasound image as having been captured in a particular view,
access the list of permitted anatomical structures for the classified view, and select in the set of physiological structures identified in the received ultrasound image only those that occur in the accessed list; a display device configured to: display the received ultrasound image; and display together with the ultrasound image annotations visually indicating the selected physiological structures of the set.”
The remaining claims require similar inventive features. The inclusion of such features, in combination with the other claimed features render the claims allowable. The prior art fails to disclose the claimed invention as discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 8556814 B2
US 20190339371 A1
US 20190148011 A1
Related Application: US 20210345986 A1	US 20220148158 A1
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583. The examiner can normally be reached M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/               Primary Examiner
Art Unit 2665